COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION TO MODIFY JUDGMENT

Appellate case name:      Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding

Appellate case number:    01-13-00780-CV

Trial court case number: 2013-12431

Trial court:              257th District Court of Harris County


It is ordered that Appellant’s Motion to Modify the Judgment and for Rehearing is denied.


Judge’s signature: _/s/ Jane Bland_
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale.


Date: March 31, 2015